The defendant is a divorced woman, 42 years of age. In the latter part of 1916, she met the plaintiff and began keeping company with him. He was six years her junior, a widower, and was a police officer in the city of Detroit. Early in 1919 the plaintiff commenced living at the home of defendant and remained there until May, 1922. What the relations of the parties were during this period of time is in dispute between them. The defendant claims they were those of husband and wife, and that a common-law marriage existed. This, plaintiff denies, although he admits that he frequently urged her to marry him, but that she refused. Defendant further claims that they pooled their joint earnings, and that she bought the necessaries from the common fund, and succeeded in saving a considerable sum of money; that they bought an automobile and took a trip in it to St. Louis, Missouri, sleeping together along the road; that they at all times lived together as husband and wife and occupied the same bed; that many of their acquaintances thought they were married, and that he introduced her as his wife. The plaintiff denies such were their relations, and he claims he was simply rooming with her, although he never paid board or room rent until shortly before he left in 1922.
In June, 1921, they contracted for the purchase of a cottage on Ox Bow lake in Oakland County, for *Page 449 
$1,700. Defendant claims they had $600 of their common fund which she had saved, and that she advanced $400 additional from funds belonging to the estate of her father, making a down payment of $1,000, the balance to be paid in monthly installments. The contract ran to both jointly. This was as they both wished it, but plaintiff claims it was to be his sole property, and that her name was put in the contract for the purpose of securing her in the repayment of the $400 she had advanced from her father's estate, of which she was administratrix; that the balance of the initial payment was his. After the purchase of the cottage they frequently visited it together, spending his furloughs and days off from the department there. This continued until May, 1922, when, defendant claims, plaintiff, captivated by another woman, left her. The balance of the purchase price was paid and plaintiff demanded a deed of the property to himself. The deed, however, was drawn according to the terms of the contract to plaintiff and defendant jointly, and was secured by the defendant and put on record.
The plaintiff has paid defendant $100 of the $400 she advanced from the estate and has tendered her the balance. The bill in the instant case is filed to compel defendant to quitclaim her interest in the property to the plaintiff, and, in effect, to declare her interest in the contract to be that of a mortgagee, terminating upon payment to her of the money it is conceded she advanced when the contract was made. The trial court granted the relief prayed, from which decree defendant appeals.
The testimony of the parties is in direct conflict on most of the material matters in the case. A careful review of the record, however, leads us to conclude that for more than three years, without being married, they lived together as husband and wife in violation of law, and opposed to ordinary common decency. *Page 450 
That they had an affection for each other seems apparent, as it is conceded he often asked her to marry him, and she contends they did in fact lawfully agree between themselves to be husband and wife. The plaintiff did not pay board, but gave his earnings to her, and from them and money she earned by working they lived and succeeded in saving a considerable sum beside. We are impressed with the truth of defendant's contention that this property was bought from this fund, and that subsequent payments, to some extent at least, came from the same source. We are also impressed that it was the original intention of both that they were to have an equal interest in it, and that it was mutually desired that the survivor should take the whole. It is evident that plaintiff's present attitude exists because he has tired of defendant and has abandoned her.
There is little commendable that may be said of a situation of this kind, or of either of the parties. They are in paridelicto. They disregarded established rules of society, and made light of the sanctity of the marriage state. Neither comes into court with clean hands, and equity must leave them where they voluntarily placed themselves.
The decree of the trial court should be reversed, and one should be entered dismissing plaintiff's bill of complaint.
FELLOWS, J., concurred with SNOW, J.